United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2185
                                     ___________

Miguel Campos Carpio,                     *
                                          *
             Petitioner,                  *
                                          *
      v.                                  * Petition for Review from the
                                          * Board of Immigration Appeals.
                                          *
Michael B. Mukasey,                       * [UNPUBLISHED]
Attorney General of the                   *
United States,                            *
                                          *
             Respondent.                  *
                                     ___________

                              Submitted: November 12, 2007
                                 Filed: November 19, 2007
                                  ___________

Before MELLOY, BEAM, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Miguel Campos Carpio, a Guatemalan citizen, petitions for review of a Board
of Immigration Appeals (BIA) order, which affirmed an Immigration Judge’s (IJ’s)
denial of Carpio’s application for asylum, withholding of removal, and relief under
the Convention Against Torture (CAT). We deny the petition.

       The IJ denied the asylum application as untimely because it was filed almost
five years after Carpio’s 1998 illegal entry into the United States. We lack jurisdiction
to review the determination that Carpio’s asylum application was barred as untimely
filed. See 8 U.S.C. § 1158(a)(2)(B) (one year statute of limitations); Tolego v.
Gonzales, 452 F.3d 763, 766 (8th Cir. 2006) (“[T]his court lacks jurisdiction to review
either the IJ’s determination that the asylum application was not timely filed or the
Attorney General’s decision rejecting the applicant’s complaint of changed
circumstances.”). Also, because Carpio does not allege a legal error or a constitutional
violation such as a denial of due process, his asylum claim does not fit within the
limited jurisdictional grant contained in the REAL ID Act of 2005. See 8 U.S.C. §
1252(a)(2)(B), (D).

       Having carefully reviewed the record, see Menendez-Donis v. Ashcroft, 360
F.3d 915, 917-19 (8th Cir. 2004) (standard of review), we also deny Carpio’s petition
as to his withholding of removal and CAT claims. As the IJ noted, Carpio remained
in Guatemala for eight years following his brother’s alleged murder by a guerrilla
group. Carpio did not testify that he had ever been subjected to any form of past
persecution, and he claimed that he feared being killed only because his brother had
been killed in 1990 and his father was presumed killed after leaving a guerrilla group
in 1983. The IJ’s finding that there was no past persecution based on a protected
ground is supported by substantial evidence, and no reasonable factfinder would be
bound to find that Carpio had a well-founded fear of future persecution or would be
more likely than not intentionally subjected to torture. See Ming Ming Wijono v.
Gonzales, 439 F.3d 868, 872 (8th Cir. 2006) (applicant seeking withholding of
removal had burden to show clear probability of persecution; to overcome
substantial-evidence review standard, applicant must show that no reasonable
factfinder could fail to find requisite probability of persecution); Bernal-Rendon v.
Gonzales, 419 F.3d 877, 879, 881 (8th Cir. 2005) (fear of torture by guerrilla forces,
who are not government actors, will not support a claim for relief under CAT).

      Accordingly, we deny the petition for review.
                     ______________________________

                                          -2-